DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on September 7, 2022.
Claims 7 and 11-20 have been cancelled based on the current amendment. Claims 1-6, 8-10, 21-30 are currently pending in the application. 
Newly added claims 27-30 are withdrawn pursuant to a previous requirement of restriction/election mailed on March 17, 2021, because the claims are drawn to Group III, nonelected in the Applicant’s reply filed on May 17, 2021, and are not so linked with claims drawn to elected Group I as to form a single general inventive concept under PCT Rule 13.1. The groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The inventions of Group I (claims 1-6, 8-10, 20-26) and Group Ill (claims 27-30) lack unity of invention because even though the inventions of these groups require a cover element, a pivotable rocker, having a first end separated from a second end by a pivot with the second end having a locking surface and a second locking lug disposed on the detergent storage frame, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bixby (US 2017/0183806 A1), as discussed below. Therefore the special technical feature fails to define a contribution over the cited reference and unity of the inventions is lacking between Groups I and III. Accordingly, claims 27-30 are withdrawn pursuant to the previous requirement of restriction/election, and claims 1-6, 8-10, 21-26 are considered in this Office action, with claims 1 and 8 amended, and new claims 21-26 added.
The objection of claims 1 and 2 has been withdrawn in response to Applicant’s amendments.
The rejection of claim 3 under 35 U.S.C. § 112(a) has been withdrawn upon further consideration, because the broadest reasonable interpretation of the recited limitation “an integral part” includes “being mounted or fixed”, as disclosed in the original disclosure.
The rejection of claims 1 and 8 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
The rejection of claim 2 under 35 U.S.C. § 112(b) has been maintained.
The rejection of claim 7 under 35 U.S.C. § 112(a) is moot as a result of Applicant’s cancelling claim 7.
Because claim 1 have been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because the arguments refer to limitations that have not been examined. Examiner notes that the allowable subject matter was indicated for claim 7 that is further amended as suggested by Examiner to overcome the prior art rejection(s). While Applicant amended claim 1 to include the claimed subject matter of claim 7, Applicant did not include the claim amendment for claim 7, as proposed by Examiner to overcome prior art. 

Claim Objections
Claim(s) 1-6, 24-26 is/are objected to because of the following informalities:
 “the at least one pivotable rocker” (claims 1-6) should be changed to “the pivotable rocker” because the amended claim 1 recites “a pivotable rocker”.
“the pivotal rocker” (claims 24, 26) should be changed to “the pivotable rocker”. 
“a first end of the pivotable rocker” (claim 25) should be changed to “the first end of the pivotable rocker”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-6, 8-10, 21-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites "the pivotable rocker is pivotable around the pivot and the cover element is rotatable with respect to the first end of the pivotable rocker around the pivot". However, the original claims and Specification as filed do not explicitly state that the cover element is rotatable with respect to the first end of the pivotable rocker around the pivot, but state that "an actuation element 1 or a rocker 1 is mounted or fixed on a cover element 3" (para 37), and that "the actuation element 1 is movable relative to the fixing element 14" (para 44, Figs. 6-9). The fixing element appears to correspond to the claimed recitation "a first end of the pivot". This rejection affects claims dependent on claim 1. 
The newly added claim 21 recites "the pivotal rocker has an unlocking element activated by an electromagnetic coil", and the newly added claim 30 recites “the at least one pivotable rocker locking lug has an unlocking element activated by an electromagnetic coil”. However, the original claims and Specification as filed do not explicitly state that the pivotal rocker (or pivotable rocker locking lug) has an unlocking element, but state that ”detergent storage units released by means of an unlocking element 6 or bolt 6” (para 39), and Fig. 5 appears to show bolt 6 as a separate element, not a part of the pivotable rocker (or pivotable rocker locking lug). 

The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6, 8-10, 21-26 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites "an actuation path (W) oriented away from an opening in the detergent storage compartment (4) and transverse to an opening (5)". It is not clear whether “an opening (5”) is the same element as “an opening in the detergent storage compartment”. For the purpose of this examination it is interpreted as the same element. Correction and/or clarification is required. This rejection affects claims dependent on claim 1.
 Claim 2 recites "an arming pin counter holder disposed on the pivotable rocker and at least one spring element (8) disposed between an arming pin and the arming pin counter holder disposed on the detergent storage frame". It is not clear whether the arming pin counter holder is disposed on the pivotable rocker and/or on the detergent storage frame, and where the arming pin is to be located. For the purpose of this examination it is interpreted as “an arming pin counter holder disposed on the pivotable rocker, an arming pin disposed on the detergent storage frame, and at least one spring element (8) disposed between the arming pin counter holder and the arming pin”. Correction and/or clarification is required.
Claim 3 recites “the at least one pivotable rocker is an integral part of the cover element (3)”, claim 6 recites “the at least one pivotable rocker and the cover element are a single piece”. However, claim 1 recites “the cover element is rotatable with respect to the first end of the pivotable rocker around the pivot”, and thus, it is not clear how the cover element and the pivotable rocker, being independently rotatable with respect to the pivot, as recited in claim 1, can be integral parts, as recited in claim 3, or a single piece, as recited in claim 6. Correction and/or clarification is required.
Claim 24 recites “a second rocker”. It is not clear what the second rocker is. Correction and/or clarification is required.
Claim 25 recites “a first end of the pivotable rocker terminates in the cover element having a smooth outside surface in an open position and in a closed position”. It is not clear what the open and closed positions are, and what the smooth outside surface is, i.e. whether it is the outside surface of the cover element, and further, the meaning of the first end of the pivotable rocker terminating in the cover element is not clear. Correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-10, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixby et al. (US 2017/0183806 A1), hereinafter Bixby in view of Gnadinger et al. (US 2011/0030729 A1), hereinafter Gnadinger in further view of Cerruti (US 2005/0103365 A1), hereinafter Cerruti.
Regarding claims 1 and 10, Bixby discloses a device for dispensing detergent (162, Fig. 3) having a detergent storage compartment (dispensing cups 170, 172, 174, Fig. 4), a cover element (door 166, Figs. 3 and 4), a detergent storage frame (housing 164, mounting structure 180, e.g. Fig. 5, para 35) with a pivotal actuation device (see annotated Fig. 5 below) forming a unit with a pivotable rocker having a pivot between a first end on which the cover element is disposed and a second end (178, Fig. 4), that the second end terminates in a first locking lug (striker 192) having a first flat slidable locking surface (side surface of distal end, Fig. 5), a latch (204, para 35) disposed on the frame (mounted to the housing) and that the first locking lug (192) does not extend through the cover element (Fig. 5). The disclosed latch is configured to engage with the first locking lug and it is interpreted as the second locking lug, in the broadest reasonable interpretation, and it comprises a flat mating surface that mates with the flat surface of the fist locking lug when the first locking lug is inserted into the latch. In the arrangement disclosed by Bixby, an actuation path of the pivotable rocker during opening the cover element by pivoting around the pivot (e.g. Fig. 4) coincides with the actuation path of the cover element and thus, it is oriented away from the storage compartment (when opening) and is transverse to an opening, as claimed.


    PNG
    media_image1.png
    689
    1103
    media_image1.png
    Greyscale


Bixby discloses that the dispensing device (62) is disposed in the laundry treatment appliance (Fig. 1), and that the laundry treating appliance may be any appliance which performs a cycle of operation to clean or otherwise treat items placed therein (para 13). Bixby does not disclose that the cover element is disposed vertically on a pivotal door of the dishwasher. Gnadinger teaches a device (105, Fig. 1) having a storage compartment (115), a cover (116) for closing the storage compartment, and that such device can be arranged on the washing machine (300, Fig. 3) or disposed vertically on a pivotal door of the dishwasher (200, Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to place the device for dispensing detergent disclosed by Bixby vertically on a pivotal door of the dishwasher, as taught by Gnadinger in order to dispense detergents into the washing chamber. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to be able to receive, store, and dispense detergents into the washing chamber of the dishwasher, and have a reasonable expectation of success because placing dispensing devices vertically on a pivotal door of the dishwasher is well known in the art. 
Bixby discloses that the pivotable rocker is pivotable around the pivot. Bixby does not disclose that the cover element is rotatable with respect to the first end of the pivotable rocker. Cerruti teaches a device for dispensing detergent (1, Fig. 4) into a dishwasher having a detergent storage compartment (3), a cover element (7) for closing and releasing a detergent, a detergent storage frame having a counter holder (13) and a pivotable rocker (10 with arms 11 and 12, e.g. Fig. 6) having a first portion (16) separated from a second portion (11, 12) by a pivot (10) with the second portion having a locking lug (11) and an arming pin (12). In the arrangement taught by Cerruti, the pivotable rocker is pivotable around the pivot and the cover element is a separate element that is rotatable with respect to the top portion of the pivotable rocker around a rotation axis (e.g. Fig. 6, para 53). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the device having the integrally made pivotable rocker and cover element, disclosed by Bixby with the separate actuator and cover element, as taught by Cerruti, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Having separate cover and actuator is known in the prior art, as taught by Cerruti. Modifying the device of Bixby to have this capability would be recognized by one in the art as being an improvement, yielding the predictable result of allowing for additional rotating capability of the cover, rendering this limitation obvious.
Regarding claim 2, Bixby discloses an arming pin counter holder (retainer 190) disposed on the pivotable rocker, on the pivotable rocker (via 188, para 35) for mating with the arming pin counter holder on the storage frame (Fig. 5), a spring element (194) between the arming pin (pillow block 184) and the arming pin counter holder (190) disposed on the detergent storage frame to define a fixing position of the pivotable rocker (Fig. 5, para 35).
Regarding claims 3 and 6, the arrangement disclosed by Bixby, the pivotable rocker appears to be an integral part of the cover element (Fig. 5). Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the pivotable rocker integrally with the cover element (claim 3) or as a single piece (claim 6), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP §2144.04(V)(B) regarding Making Integral. The motivation for doing so would be ease of manufacturing.
Regarding claim 4, in the arrangement disclosed by Bixby, the portion of the pivotable rocker coincident with 186 (Fig. 5, para 35) is interpreted as the claimed pivot shaft, in the broadest reasonable interpretation. The disclosed pivot shaft is capable to pivot the pivotable rocker, as claimed.
Regarding claim 5, Bixby discloses that the pivotable rocker has a detent in the first locking lug (192, Fig. 5) for locking/fixing the pivotable rocker (via 204, para 36).
Regarding claim 8, Bixby discloses that the pivot (186) is parallel to a detergent opening (168) in the detergent storage frame (164, Fig. 5). In the arrangement disclosed by Bixby modified with Cerruti, the pivot is parallel to cover element, as claimed.
Regarding claim 9, the arrangement disclosed by Bixby, the detergent storage frame (164) has storage units (170, 172, 174, Fig. 4). The recitation that the storage unit is for holding an operating liquid is interpreted as a recitation of the intended use of the claimed device. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. One of the storage units disclosed by Bixby is capable to store an operating liquid.
Regarding claim 23, Bixby discloses that the detergent storage frame has a plurality of storage units (e.g. Fig.5) . The recitation that the storage unit is a final rinse storage unit is a recitation of the intended use of the claimed dispenser. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114.
Regarding claim 24, Bixby does not disclose a second rocker. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a second rocker, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04(VI)(B) regarding Duplication of Parts. The motivation for doing so would be to dispense two separate chemicals. The second rocker is capable to selectively close the storage units.
Regarding claim 25, in the arrangement disclosed by Bixby, the first end of the pivotable rocker terminates in the cover element, and the cover element of Bixby appears to have a smooth outside surface (Fig. 4) an open position and in a closed position.
Regarding claim 26, Cerruti teaches that the first end of the pivotal rocker (16) has a cam shaped surface to slidably engage the cover element (via sides, e.g. Figs. 5-7).
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixby et al. (US 2017/0183806 A1), hereinafter Bixby in view of Gnadinger et al. (US 2011/0030729 A1), hereinafter Gnadinger in further view of Cerruti (US 2005/0103365 A1), hereinafter Cerruti in further view of Westfelt (US 4,984,596), hereinafter Westfelt.
The reliance of Bixby, Gnadinger, and Cerruti is set forth supra.
Regarding claim 21, Bixby does not disclose that the pivotal rocker has an unlocking element activated by an electromagnetic coil. Westfelt teaches a dispensing device comprising an unlocking element (25) activated by an electromagnetic coil (19, col. 3 lines 43, col. 4 lines 17-23). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the device for dispensing detergent disclosed by Bixby with the unlocking element activated by the electromagnetic coil taught by Westfelt in order to control opening and closing state of the cover element. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to be able keep the cover element closed if needed, and have a reasonable expectation of success because such electromagnetically controlled unlocking elements known in the art. 
Regarding claim 22, Bixby discloses a rocker arming pin counter holder (190) and a spring (194).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711